


SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of March 12, 2008 (this “Amendment”), to the Credit
and Guaranty Agreement, dated as of July 19, 2007, (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Proliance International Inc., a Delaware corporation (“Holdings” and
the ”Borrower”), certain domestic subsidiaries of the Borrower listed as a
“Guarantor” on the signature pages thereto (together with each other Person (as
defined in the Credit Agreement) that guarantees all or any portion of the
Obligations (as defined in the Credit Agreement) from time to time, each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the ”Lenders”), Silver Point
Finance, LLC, a Delaware limited liability company (“Silver Point”), as
collateral agent for the Agents (as hereinafter defined) and the Lenders (in
such capacity, together with its successors and assigns in such capacity, if
any, the ”Collateral Agent”), and as administrative agent for the Agents and the
Lenders (in such capacity, together with its successors and assigns in such
capacity, if any, the ”Administrative Agent” and together with the Collateral
Agent, each an “Agent” and collectively, the “Agents”) and Silver Point as lead
arranger (in such capacity, together with its successors and assigns in such
capacity, if any, the “Lead Arranger”).

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth in the Credit Agreement unless otherwise defined herein.

WHEREAS, the Credit Parties have requested that the Agents and the Lenders amend
certain provisions of the Credit Agreement, subject to the terms and conditions
set forth in this Amendment.

WHEREAS, the Agent and the Lenders are willing to agree to this requested
Amendment, but only upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Credit Parties, the Agents and
the Lenders hereby agree as follows:

1. Definitions. All capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

2. Defined Terms in the Credit Agreement. Section 1.1 of the Credit Agreement is
hereby amended, as follows:

(a) New Definitions. Section 1.1 of the Credit Agreement is hereby amended by
adding the definitions of the following terms thereto, in alphabetical order, to
read in their entirety as follows:

“Borrowing Base Overadvance Amount’ means, at any date of determination, the
maximum amount of overadvances set forth in the Budget for such period; provided
that such amount shall not exceed (i) $21,000,000 during the week ending March
14, 2008,

 

 

--------------------------------------------------------------------------------






(ii) $23,000,000 during the week ending March 21, 2009, (iii) $23,000,000 during
the week ending March 28, 2009, (iv) $24,500,000 during the week ending April 4,
2009, and (v) $26,000,000 at all times thereafter on or prior to May 31, 2008;
provided, that such amount shall be reduced to $0 no later than May 31, 2008.”

“Budget’ means (i) the initial budget prepared by Holdings and reviewed by Kroll
Zolfo Cooper, in form and substance satisfactory to Administrative Agent,
attached hereto as Schedule 1.1(e) and (ii) each update to such initial budget
delivered to Administrative Agent pursuant to Section 5.1(x).”

“Capital Raise’ means the receipt of cash proceeds from the issuance of
subordinated or junior debt in the United States and/or equity in the United
States in an amount (it being understood that an amount of at least $30,000,000
is satisfactory to Administrative Agent) and on terms satisfactory to
Administrative Agent in its sole discretion exercised reasonably.”

“‘Insurance Proceeds Letter’ means the letter, dated as of February 26, 2008, by
and among Borrower, Guarantors, Lenders, Administrative Agent, Collateral Agent
and Borrowing Base Agent, with respect to the insurance proceeds received by
Borrower in connection with the Southaven Casualty Event.”

“‘Make-Whole Expiry Date’ as defined in Section 2.12(c)(i).”

“‘Revolving A Lender’ means (a) a Lender with a Revolving A Commitment or
holding Revolving A Loans as of the Second Amendment Effective Date or (b) any
other Person that becomes a Lender with a Revolving A Commitment in accordance
with Section 10.6(c).”

“‘Second Amendment’ means the Second Amendment to the Credit Agreement, dated as
of March 12, 2008, by and among the Credit Parties, the Lenders and the Agents.”

“‘Second Amendment Effective Date’ has the meaning ascribed to the term
“Amendment Effective Date” in the Second Amendment.”

“‘Second Amendment Fee Letter’ means the fee letter agreement dated as of the
Second Amendment Effective Date between the Borrower and the Administrative
Agent.”

“‘Southaven Casualty Event’ means the casualty event that occurred on February
5, 2008 at Holdings’ distribution facility located in Southaven, Mississippi.”

“‘Specified Borrowing Base’ means the Borrowing Base without (i) giving effect
to the Borrowing Base Overadvance Amount and (ii) deducting the reserves in an
amount equal to the sum of (A) $30,000,000 and (B) the Southaven Insurance
Proceeds Reserve.”

 

 

-2-

 

--------------------------------------------------------------------------------






(b) Existing Definitions.

(i) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of the term “Adjusted LIBOR Rate” by replacing the reference
contained therein to “three percent (3.0%) per annum” with “four percent (4.0%)
per annum”.

(ii) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of the term “Applicable Margin” contained therein to
read in its entirety as follows:

“‘Applicable Margin’ means (i) with respect to Term Loans and Revolving Loans
that are LIBOR Rate Loans, a percentage, per annum, equal to eight percent
(8.00%) and (ii) with respect to Term Loans and Revolving Loans that are Base
Rate Loans, a percentage, per annum, equal to seven percent (7.00%).

(iii) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of the term “Base Rate” by replacing the reference contained therein
to “four percent (4.0%) per annum” with “seven percent (7.0%) per annum”.

(iv) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of the term “Borrowing Base” contained therein to read
in its entirety as follows:

‘“Borrowing Base’ means, at any time, the difference between (i) the sum of (A)
up to seventy-eight and one half percent (78.5%) of the value of the Net Amount
of Eligible Accounts of Borrower (excluding the Eligible Accounts that were
Eligible Accounts of the former Ready Aire, Inc. subsidiary of the Borrower) at
such time less the amount, if any, of the Dilution Reserve, plus (B) up to
seventy-five percent (75%) of the value of the Net Amount of Eligible Accounts
of Borrower that are determined to be Eligible Accounts of the former Ready
Aire, Inc. subsidiary of the Borrower at such time less the amount, if any, of
the Dilution Reserve, plus (C) the sum of (1) the lesser of (a) the sum of (x)
up to thirty percent (30%) of the Book Value of the Eligible Inventory of
Borrower that are determined to be Eligible Inventory of the former Ready Aire,
Inc. subsidiary of the Borrower consisting of finished goods at such time and
(y) up to fifty-one percent (51%) of the Book Value of the Eligible Inventory of
Borrower (excluding the Eligible Inventory that were Eligible Inventory of the
former Ready Aire, Inc. subsidiary of the Borrower) consisting of finished goods
at such time and (b) 80% of the net orderly liquidation value of such Eligible
Inventory consisting of finished goods calculated during the Borrower’s low
selling season, as set forth in the most recent Inventory appraisal obtained by
the Administrative Agent, and (2) the lesser of (a) the sum of (x) up to
twenty-one percent (21%) of the Book Value of the Eligible Inventory of Borrower
that is determined to be Eligible Inventory of the former Ready Aire, Inc.
subsidiary of the Borrower consisting of raw materials at such time and (y) up
to thirty-five percent (35%) of the Book Value of the Eligible Inventory of
Borrower (excluding the Eligible Inventory that is Eligible Inventory of the
former Ready Aire, Inc. subsidiary of the Borrower) consisting of raw materials
at such time and (b) 80% of the net orderly liquidation value of such Eligible
Inventory consisting of raw materials calculated during the Borrower’s low
selling season, as set forth in the most recent Inventory appraisal obtained by
the Administrative Agent plus (D) the Borrowing Base Overadvance Amount, and
(ii) the sum of (A) $30,000,000 and (B) such reserves (other than the Dilution
Reserve) as the Administrative Agent or the Borrowing Base

 

 

-3-

 

--------------------------------------------------------------------------------






Agent may deem appropriate in the exercise of their reasonable business
judgment, including, without limitation, the Southaven Insurance Proceeds
Reserve (as defined in the Insurance Proceeds Letter) and any reserves or other
adjustments established by the Borrowing Base Agent or the Administrative Agent
on the basis of any collateral audits conducted hereunder. In the event that the
Administrative Agent or the Borrowing Base Agent, at any time in their sole
discretion, determines that the Dollar amount of Eligible Accounts collectable
by Borrower is reduced or diluted as a result of discounts or rebates granted by
Borrower to the respective Account Debtor(s), returned or rejected Inventory or
services, or such other reasons or factors as the Administrative Agent or the
Borrowing Base Agent reasonably deems applicable, the Administrative Agent or
the Borrowing Base Agent may, in their sole discretion, in the absence of a
Default or an Event of Default, upon five (5) business days’ prior written
notice to Borrower, reduce or otherwise modify the percentage of Eligible
Accounts included within the Borrowing Base and/or reduce the dollar amount of
Eligible Accounts by an amount determined by Administrative Agent or the
Borrowing Base Agent in their reasonable credit judgment.”

(v) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of the term “Consolidated Adjusted EBITDA” by replacing (i) the
references to “Availability” contained therein with “Availability (without
giving effect to the Borrowing Base Overadvance Amount)” and (ii) the word
“minus” in clause (l) therein with the word “plus” and adding the following new
clauses (m), (n), (o) and (p):

“(m) without duplication, cash costs and expenses associated with (i) the
Southaven Casualty Event, (ii) the Capital Raise, or (iii) the financial
restructuring activities as a result of the Southaven Casualty Event and the
Second Amendment, in each case of clauses (i), (ii) and (iii) that have reduced
EBITDA of Holdings (including, without limitation, all legal and professional
fees, costs and expenses), provided, that the inclusion of such restructuring
costs are subject to the approval of Administrative Agent in its discretion
after sufficient detail has been provided to Administrative Agent (such approval
not to be unreasonably withheld after receipt and review by Administrative Agent
of such detail), plus

(n) without duplication, business interruption proceeds from the Southaven
Casualty Event to the extent such proceeds are received in cash; provided, that
solely when calculating Consolidated Adjusted EBITDA for (i) each monthly
covenant test during 2008, such proceeds are received in cash prior to the
testing date 30 days after the end of the month and relate to losses prior
thereto (and which have not been used in the calculation for any prior month)
and (ii) the 12 months ending December 31, 2008, such proceeds are received in
cash by March 31, 2009; provided, further, that the inclusion of such business
interruption proceeds are subject to the approval of Administrative Agent in its
discretion after sufficient documentation demonstrating that such business
interruption proceeds were paid as compensation for actual EBITDA losses
incurred by Holdings has been provided to Administrative Agent (such approval
not to be unreasonably withheld after receipt and review by Administrative Agent
of such documentation), plus

(o) without duplication, the margin on the inventory that gave rise to the
insurance proceeds, provided, that the inclusion of such proceeds are subject to

 

 

-4-

--------------------------------------------------------------------------------






the approval of Administrative Agent in its discretion after sufficient
documentation has been provided to Administrative Agent (such approval not to be
unreasonably withheld after receipt and review by Administrative Agent of such
documentation), plus”

(p) without duplication, the expenses incurred in connection with the Second
Amendment (including, without limitation, the Warrants) and the Capital Raise
that are required to be accounted for in accordance with GAAP, provided, that
the inclusion of such expenses are subject to the approval of Administrative
Agent in its discretion after sufficient documentation has been provided to
Administrative Agent (such approval not to be unreasonably withheld after
receipt and review by Administrative Agent of such documentation), minus”.

(vi) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of the term “Eligible Inventory” by adding the following sentence at
the end of such definition:

“For the purposes of this definition of Eligible Inventory, $25,000,000 of the
Inventory of Holdings located at Holdings’ distribution facility in Southaven,
Mississippi prior to the Second Amendment Effective Date, as set forth in the
Budget, shall not be deemed to be Eligible Inventory until Administrative Agent
and Borrowing Base Agent, in their reasonable discretion, agree to include such
Inventory as Eligible Inventory. Collateral Agent shall have the right to
exclude additional Inventory from this definition of Eligible Inventory in its
sole discretion.”

(vii) Section 1.1 of the Credit Agreement is hereby amended by adding the phrase
“Second Amendment Fee Letter,” immediately following the phrase “Fee Letter” in
the definition of the term “Credit Documents” contained therein.

(viii) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of the term “Make-Whole Amount” contained therein to
read in its entirety as follows:

“‘Make-Whole Amount’ as defined in Section 2.12(c)(i).”

(ix) Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of the term “Net Insurance/Condemnation Proceeds” by adding the
following sentence at the end of such definition:

“For the avoidance of doubt, solely with respect to any such Cash payments or
proceeds received by Holdings or any of its Subsidiaries in connection with the
Southaven Casualty Event, such Cash payments or proceeds less actual expenses
and costs incurred by Holdings or any of its Subsidiaries in connection with
such claim not to exceed $100,000 in the aggregate plus three percent (3%) of
any such Cash payments or proceeds in excess of $15,000,000 shall constitute Net
Insurance/Condemnation Proceeds.”

 

 

-5-

 

--------------------------------------------------------------------------------






(x) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of the term “Revolving B Commitment” contained therein
to read in its entirety as follows:

“‘Revolving B Commitment’ means the commitment of a Lender to make or otherwise
fund any Revolving B Loan and “Revolving B Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving B
Commitment, if any, is set forth on Appendix A-3 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Second Amendment Effective Date is $40,000,000; provided, that the Revolving B
Commitments shall be reduced to $25,000,000 on the earliest to occur of (i) May
31, 2008, (ii) the first date on which the Borrowing Base Overadvance Amount is
$0 or (iii) the first date on which the Revolving A Lenders agree to make
Revolving A Loans in an aggregate amount equal to at least $15,000,000.”

(xi) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of the term “Treasury Rate” contained therein to read
in its entirety as follows:

“‘Treasury Rate’ means, with respect to any prepayment or Commitment reduction
or termination pursuant to Section 2.12, the yield to maturity at a time of
computation of United States Treasury securities with a constant maturity (as
determined by the Administrative Agent in good faith based on publicly available
market data) most nearly equal to the period from the applicable Prepayment Date
to the applicable Make-Whole Expiry Date; provided, however, that if the period
from the applicable Prepayment Date to the applicable Make-Whole Expiry Date is
not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of United States Treasury securities for which such yields
are given.”

3. Schedule 1.1(e). The Credit Agreement is hereby amended by adding Schedule
1.1(e) attached hereto as Annex I.

4. Section 2.2. Revolving Loans. Section 2.2(a)(iii) of the Credit Agreement is
hereby amended by adding the following sentence at the end of such definition:

“Furthermore, notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, (x) no Revolving A Loans may be borrowed
or made without the prior written consent of the Revolving A Lenders and (y)
Revolving A Lenders shall not be liable for, or be required to make available to
an Agent, any amounts in respect of any Agent Advances without the prior written
consent of the Revolving A Lenders.”

 

 

-6-

 

--------------------------------------------------------------------------------






5. Section 2.3(a). Letters of Credit. Section 2.3(a) of the Credit Agreement is
hereby amended by amending and restating the first sentence therein to read as
follows:

“During the Revolving Commitment Period, subject to the terms and conditions
hereof, Issuing Bank agrees to issue Letters of Credit for the account of
Borrower in the aggregate amount up to but not exceeding the Letter of Credit
Sublimit; provided, that, notwithstanding anything to the contrary contained in
this Agreement or any other Credit Document, the Issuing Bank shall not issue
any Letters of Credit without the prior written consent of the Revolving A
Lenders.”

6. Section 2.12(c). Section 2.12(c) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(c) Call Protection. (i) If, on or prior to July 19, 2008, (the “Make-Whole
Expiry Date”), either (x) Borrower prepays all or any part of the principal
balance of any Tranche A Term Loan and/or (y) any Commitment is reduced or
terminated, in each case for any reason (including, without limitation, (i)
pursuant to any mandatory prepayment pursuant to Section 2.13 (other than any
mandatory prepayments required by Sections 2.13(a) (solely with respect to the
Asset Sales of branches in the ordinary course of business and the real property
(including the buildings and fixtures) located Laredo, Texas), 2.13(e) and
2.13(i)), (ii) in connection with a foreclosure and sale of the Collateral,
(iii) in connection with the acceleration of the Obligations after the
occurrence and during the continuation of an Event of Default, (iv) in
connection with the restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding, or (v)
voluntarily, whether as a result of an acceleration following an Event of
Default or otherwise), then Borrower shall pay to Administrative Agent, for the
benefit of all Lenders entitled to a portion of such prepayment or reduction, as
set forth in a side agreement among Administrative Agent and Lenders, an amount
equal to the sum of the present value at such time of (a) all interest payments
or accrued interest that would have accrued on the principal amount of the Loans
and/or Commitments repaid, prepaid, reduced or terminated or deemed repaid,
prepaid, reduced or terminated from the Prepayment Date through to the
Make-Whole Expiry Date plus (b) the Prepayment Premium that would be applicable
if such prepayment, reduction or termination were to occur on the day after the
Make-Whole Expiry Date plus (c) in the case of a repayment or prepayment, the
principal amount of Loans so repaid or prepaid, or deemed repaid or prepaid, in
each of clauses (a), (b) and (c) above, computed using a discount rate equal to
the Treasury Rate plus 50 basis points, minus (d) the principal amount of the
Loans so repaid or prepaid (such difference, the “Make-Whole Amount”). For
purposes of this calculation: (i) such interest payment or accrued interest
shall be projected by using the interest rate then in effect (including, to the
extent applicable, the provisions of Section 2.9 of the Credit Agreement) from
the date of prepayment or repayment through the Make-Whole Expiry Date, and (ii)
in the case of a reduction or termination of Revolving Commitments, such
interest

 

 

-7-

 

--------------------------------------------------------------------------------






payments or accrued interest shall be projected assuming that the outstanding
principal amount of Revolving Loans is equal to the principal amount of the
Revolving Commitment so permanently reduced or terminated and the interest rate
that would have been applicable if such Revolving Loans were made on the
Prepayment Date. Notwithstanding anything to the contrary, the provisions of
this Section 2.12(c) shall apply to all prepayments and Commitment reductions
and terminations (other than any mandatory prepayments required by Sections
2.13(a) (solely with respect to the Asset Sales of branches in the ordinary
course of business and the real property (including the buildings and fixtures)
located in Laredo, Texas), 2.13(e) and 2.13(i)) made at anytime, including,
without limitation, prior to the first anniversary of the Closing Date.

(ii) At any time after the Make-Whole Expiry Date, if either (x) Borrower
prepays all or any part of the principal balance of any Tranche A Term Loan
and/or (y) any Commitment is reduced or terminated, in each case for any reason
(including, without limitation, (i) pursuant to any mandatory prepayment
pursuant to Section 2.13 (other than any mandatory prepayments required by
Sections 2.13(a) (solely with respect to the Asset Sales of branches in the
ordinary course of business and the real property (including the buildings and
fixtures) located in Laredo, Texas), 2.13(e) and 2.13(i)), (ii) in connection
with a foreclosure and sale of the Collateral, (iii) in connection with the
acceleration of the Obligations after the occurrence and during the continuation
of an Event of Default, (v) in connection with the restructure, reorganization,
or compromise of the Obligations by the confirmation of a plan of reorganization
or any other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding, or (vi) voluntarily, whether as a result of an acceleration
following an Event of Default or otherwise), Borrower shall pay the applicable
Prepayment Premium to Administrative Agent, for the benefit of all Lenders
entitled to a portion of such prepayment or reduction, as set forth in a side
agreement among Administrative Agent and Lenders.”

7. Section 2.13(a). Section 2.13(a) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(a) Asset Sales. No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to such Net Asset Sale Proceeds; provided, that, (i) if the
Borrowing Base Overadvance Amount is $0, (ii) Availability (without giving
effect to the Borrowing Base Overadvance Amount) for the immediately prior 30
consecutive days is greater than $5,000,000, (iii) so long as no Default or
Event of Default shall have occurred and be continuing, and (iv) to the extent
that aggregate Net Asset Sale Proceeds from the Closing Date through the
applicable date of determination do not exceed $250,000 per Fiscal Year,
Borrower shall have the option, directly or through one or more of its
Subsidiaries, to invest Net Asset Sale Proceeds within one hundred eighty (180)
days

 

 

-8-

 

--------------------------------------------------------------------------------






of receipt thereof in long term productive assets of the general type used in
the business of Holdings and its Subsidiaries so long as (x) such assets shall
be subject to the First Priority Lien in favor of the Collateral Agent and (y)
Borrower delivers to the Collateral Agent, concurrently with or prior to the
Asset Sale, a certificate of an Authorized Officer of Holdings stating that such
Net Asset Sale Proceeds will be used in compliance with this Section 2.13(a);
provided further, that pending any such investment all such Net Asset Sale
Proceeds shall be applied to prepay Revolving Loans to the extent outstanding
(without a reduction in Revolving Commitments).”

8. Section 2.13(b). Section 2.13(b) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, that (i) if
the Borrowing Base Overadvance Amount is $0, (ii) Availability (without giving
effect to the Borrowing Base Overadvance Amount) for the immediately prior 30
consecutive days is greater than $5,000,000, (iii) so long as no Default or
Event of Default shall have occurred and be continuing, and (iv) to the extent
that aggregate Net Insurance/Condemnation Proceeds from the Closing Date through
the applicable date of determination do not exceed $500,000 per Fiscal Year,
Borrower shall have the option, directly or through one or more of its
Subsidiaries to invest such Net Insurance/Condemnation Proceeds within one
hundred eighty (180) days of receipt thereof in long term productive assets of
the general type used in the business of Holdings and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof; provided further, that pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments); provided further, that Holdings shall have the option to invest up
to $500,000 in Net Insurance/Condemnation Proceeds received by Holdings in
connection with the Southaven Casualty Event relating to fixed assets
(including, without limitation, any racking systems) to restore operations in
Southaven, Mississippi.”

9. Section 2.13(d). Section 2.13(d) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(d) Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1(a)-(m); provided, that with
respect to Section 6.1(m), Indebtedness not in excess of €5,000,000 outstanding
on the Second Amendment Effective Date under NRF’s credit facility in effect on
the Second Amendment Effective Date shall not be required to prepay the Loans),
Borrower shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to one hundred percent (100%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.”

 

 

-9-

 

--------------------------------------------------------------------------------






10. Section 2.14(b). Section 2.14(b) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(b) Application of Mandatory Prepayments.

(i) So long as no Event of Default has occurred and is continuing, any mandatory
prepayment of any Loan pursuant to Section 2.13(a) (other than with respect to
any proceeds received in connection with the sale of NRF) shall be applied as
follows:

(w) if such proceeds are with respect to Inventory or Accounts, then such
proceeds shall be applied,

first, to prepay principal of the Revolving A Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period);

second, to prepay principal of the Revolving B Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period);

third, to prepay principal of the Tranche A Term Loans; and

fourth, to any other Obligations then outstanding,

(x) if such proceeds are with respect to any other Collateral other than
Inventory or Accounts or the tube mill located in Laredo, Texas or the real
property (including the buildings and fixtures) located in Laredo, Texas, then
such proceeds shall be applied,

first, to prepay principal of the Tranche A Term Loans;

second, to prepay principal of the Revolving A Loans;

third, to prepay principal of the Revolving B Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period); and

fourth, to any other Obligations then outstanding,

(y) if such proceeds are with respect to the real property (including the
buildings and fixtures) located in Laredo, Texas or the tube mill located in
Laredo, Texas, then such proceeds shall be applied,

first, to prepay principal of the Tranche A Term Loans in the amount of (i) in
the case of the real property (including the

 

 

-10-

 

--------------------------------------------------------------------------------






buildings and fixtures) located in Laredo, Texas, $1,500,000 and (ii) in the
case of the tube mill located in Laredo, Texas, $900,000;

second, to prepay principal of the Revolving A Loans;

third, to prepay principal of the Revolving B Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period); and

fourth, to any other Obligations then outstanding, and

(z) if such proceeds are with respect to both (1) Accounts and Inventory and (2)
other Collateral, then such proceeds shall be applied,

first, to prepay principal of the Revolving A Loans; provided, that the
Borrowing Base Agent shall establish and maintain a permanent reserve against
the Borrowing Base and the Revolving A Commitments in an amount equal to the
amount of proceeds applied to the Revolving A Loans that are in excess of the
Revolving A Loans supported by such Accounts and Inventory determined using the
advance rate under the Borrowing Base against such Accounts and Inventory
(determined at the time of such sale or other disposition or event resulting in
such insurance proceeds);

second, an amount equal to the Revolving B Loans supported by such Accounts and
Inventory determined using the advance rate under the Borrowing Base against
such Accounts and Inventory (determined at the time of such sale or other
disposition or event resulting in such insurance proceeds) to prepay principal
of the Revolving B Loans (together with a corresponding dollar for dollar
reduction in the Borrowing Base Overadvance Amount for such period);

third, to prepay principal of the Tranche A Term Loans;

fourth, to prepay principal of the Revolving A Loans;

fifth, to prepay principal of the Revolving B Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period); and

sixth, to any other Obligations then outstanding,

 

 

-11-

 

--------------------------------------------------------------------------------






(ii) Any mandatory prepayment of any Loan pursuant to Section 2.13(b) shall be
applied as follows:

first, if any Loans are outstanding based on the utilization of the Borrowing
Base Overadvance Amount, to prepay principal of such Revolving Loans (first, to
the Revolving A Loans and second, to the Revolving B Loans) (together with a
corresponding (i) fifty cents for dollar reduction in the Borrowing Base
Overadvance Amount for the first $10,000,000 of Net Insurance/Condemnation
Proceeds in respect of the Southaven Casualty Event and (ii) thereafter, dollar
for dollar reduction in the Borrowing Base Overadvance Amount for such period);

second, to prepay principal of the Revolving B Loans in an amount up to
$5,000,000 of such proceeds;

third, to prepay principal of the Tranche A Term Loans in an amount up to
$5,000,000 of such proceeds;

fourth, to prepay principal of the Revolving B Loans in an amount equal to 50%
of the remaining amount of such proceeds;

fifth, to prepay principal of the Tranche A Term Loans in an amount equal to 50%
of the remaining amount of such proceeds;

sixth, to prepay principal of the Revolving A Loans; and

seventh, to any other Obligations then outstanding.

(iii) Any mandatory prepayment of any Loan pursuant to Sections 2.13(a) (solely
with respect to the sale of NRF), (c) and (d) shall be applied as follows:

(x) if such proceeds are with respect to Holdings’ and its Subsidiaries (other
than NRF) and are the result of the Capital Raise, then such proceeds shall be
applied,

first, to prepay principal of the Revolving Loans in an amount equal to 50% of
such proceeds (first, to the Revolving A Loans and second, to the Revolving B
Loans) (together with a corresponding dollar for dollar reduction in the
Borrowing Base Overadvance Amount for such period);

second, to prepay principal of the Tranche A Term Loans in an amount equal to
50% of such proceeds; and

third, to any other Obligations then outstanding, and

 

 

-12-

 

--------------------------------------------------------------------------------






(y) if such proceeds are with respect to Holdings’ and its Subsidiaries (other
than as a result of the Capital Raise), then such proceeds shall be applied,

first, to prepay principal of the Tranche A Term Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period);

second, to prepay principal of the Revolving B Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period);

third, to prepay principal of the Revolving A Loans; and

fourth, to any other Obligations then outstanding.

(iv) So long as no Event of Default has occurred and is continuing, any
mandatory prepayment of any Loan pursuant to Sections 2.13(e) through (f) shall
be applied as follows:

first, to prepay principal of the Tranche A Term Loans;

second, to prepay principal of the Revolving A Loans;

third, to prepay principal of the Revolving B Loans (together with a
corresponding dollar for dollar reduction in the Borrowing Base Overadvance
Amount for such period); and

fourth, to any other Obligations then outstanding.

(v) If an Event of Default has occurred and is continuing, all payments (other
than payments required pursuant to Sections 2.13(a) (solely with respect to the
sale of NRF), 2.13(b) (solely with respect to the Southaven Casualty Event), (c)
and (d)) shall be applied pursuant to Section 2.15(h). Nothing contained herein
shall modify the provisions of Section 2.12(c) or Section 2.15(b) regarding the
requirement that all prepayments be accompanied by accrued interest and fees on
the principal amount being prepaid to the date of such prepayment and the
applicable Make-Whole Amount and Prepayment Premium, or any requirement
otherwise contained herein to pay all other amounts as the same become due and
payable.”

11. Section 2.15(h). Section 2.15(h) of the Credit Agreement is hereby amended
by deleting the first seven lines of such Section in their entirety and
replacing them with the following:

 

 

-13-

 

--------------------------------------------------------------------------------






“(h) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Collateral Agent may, and
upon the direction of the Borrowing Base Agent or the Requisite Lenders shall,
and the Borrowing Base Agent may, and upon the direction of the Administrative
Agent, the Collateral Agent or the Requisite Lenders shall, in each case, apply
all payments in respect of any Obligations and all proceeds of the Collateral as
follows (other than payments required pursuant to Sections 2.13(a) (solely with
respect to the sale of NRF), 2.13(b) (solely with respect to the Southaven
Casualty Event), (c) and (d)):”.

12. Section 2.15. Section 2.15 of the Credit Agreement is hereby amended by
adding the following new clause (l) to the end thereof to read in their entirety
as follows:

“(l) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, including, without limitation, Sections 2.14(b) and
2.15(h), at any time that the Specified Borrowing Base is less than $25,000,000,
all payments in respect of the Obligations, and all proceeds of Collateral,
including, without limitation, all cash collections of Holdings and its
Subsidiaries received by any Agent, Borrowing Base Agent or any Lender, shall be
applied first to provide cash collateral in respect of Obligations that relate
to Letters of Credit then outstanding, to be held as security for Borrower’s
reimbursement Obligations in respect of such Letters of Credit under
arrangements reasonably acceptable to Borrowing Base Agent, in an amount equal
to one hundred and five percent (105%) of the Letter of Credit Usage at any time
prior to the stated expiry of all outstanding Letters of Credit.”

13. Section 5.1(q). Section 5.1(q) of the Credit Agreement is hereby amended by
replacing the references to “Availability” contained therein with “Availability
(without giving effect to the Borrowing Base Overadvance Amount)”.

14. Section 5.1. Section 5.1 of the Credit Agreement is hereby amended by adding
the following new clauses to the end thereof to read in their entirety as
follows:

“(w) Reconciliations with Budget. On Monday of each week, a reconciliation, in
form and substance satisfactory to Administrative Agent, of the actual cash
receipts, disbursements, net cash, and Availability of Credit Parties for the
most recently-ended week to the line items amounts set forth in the Budget for
such week and such cumulative period to date, accompanied by a narrative, in
form and substance satisfactory to Administrative Agent, detailing any
discrepancies between the actual results for such week and cumulative period and
the Budget for such week and such cumulative period.

(x) Budget. On Monday of each week, an updated Budget, consisting of a rolling
13 week cash forecast for the following 13 week period beginning with such week
prepared by Holdings and reviewed by Kroll Zolfo Cooper or another adviser
acceptable to Administrative Agent (so long as Kroll Zolfo Cooper or such other
adviser acceptable to Administrative Agent remains an adviser to Holdings in
accordance with Section 5.24 hereof), in detail and in form and substance
satisfactory to Administrative Agent, which

 

 

-14-

 

--------------------------------------------------------------------------------






shall demonstrate, in Administrative Agent’s reasonable discretion, that
Holdings will remain in compliance with the Borrowing Base Overadvance Amounts.

(y) Daily Expenditures. On Monday of each week, a detailed list of daily cash
expenditures for such week, which shall be consistent with the Budget; and

(z) Accounts. On Friday of each week, a summary of (i) accounts payable aging
report of each Credit Party as of the end of such week and (ii) accounts
receivable aging report of each Credit Party as of the end of such week.

15. Section 5.13. Section 5.13 of the Credit Agreement is hereby amended by
replacing the reference to “No later than one hundred eighty (180) days
following the Closing Date” contained therein with “No later than one hundred
eighty (180) days following the Second Amendment Effective Date”.

16. Section 5.21. The Credit Agreement is hereby amended by adding the following
new Section 5.21 to read as follows:

“5.21 Investment Adviser. On or prior to March 3, 2008, Holdings shall have (a)
retained an investment bank, satisfactory to Agents and Lenders, pursuant to a
written agreement in form and substance satisfactory to Agents and Lenders, for
the purposes of consummating the Capital Raise and (b) delivered a
fully-executed copy of such agreement to Administrative Agent, certified as a
true and correct copy by an Authorized Officer of Holdings. Holdings shall
continue the retention of such investment bank until the earlier of (i) the
consummation of a Capital Raise or (ii) such time as Holdings received the prior
written consent of Administrative Agent to discontinue such retention. Holdings,
Agents and Lenders agree that Jefferies & Company, Inc. is an acceptable
investment bank.”

17. Section 5.22. The Credit Agreement is hereby amended by adding the following
new Section 5.22 to read as follows:

“5.22 Insurance Proceeds. If Holdings’ insurance company disputes any insurance
claim, Holdings shall provide notice to Administrative Agent of such dispute not
later than three (3) Business Days, after Holdings has knowledge of such
disputed claim. Holdings, and at the request of Collateral Agent, its advisers,
shall promptly provide written updates, in form and substance satisfactory to
Collateral Agent and its insurance adviser, that Holdings’ insurance claim with
respect to the Southaven Casualty Event is being processed by Holdings’
insurance company in a timely manner and there is no reason to believe such
insurance proceeds will not be paid in full by the insurance company in a timely
manner.”

18. Section 5.23. The Credit Agreement is hereby amended by adding the following
new Section 5.23 to read as follows:

“5.23 Warrants. Not later than ten (10) Business Days after the Second Amendment
Effective Date, (i) Holdings shall have issued to Silver Point or any Affiliates
of Silver Point designated by Silver Point (each, a “Designated Affiliate”) one
or more warrant certificates covering the purchase of shares of common Capital
Stock of Holdings, in form and substance satisfactory to Silver Point (such
certificates, together with the rights to purchase

 

 

-15-

 

--------------------------------------------------------------------------------






shares of common Capital Stock of Holdings provided thereby and all warrant
certificates covering such shares of common Capital Stock upon transfer,
division or combination of, or in substitution for, any thereof, being herein
called the “Warrants”) in an amount equal to 9.99% of the shares of common
Capital Stock of Holdings on a fully diluted basis, which amount shall be
subject to adjustment and readjustment from time to time as provided in the
Warrants; provided, that no holder of the Warrants shall have the right to
exercise the Warrants to the extent that after giving effect to such exercise,
such holder, together with its Affiliates, would beneficially own, as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, in excess of 4.99% (the
“Maximum Percentage”) of the shares of common Capital Stock of Holdings
outstanding immediately after giving effect to such exercise, provided that, by
written notice to Holdings, Silver Point or its Designated Affiliates may from
time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% specified in such notice so long as (x) any such increase
or decrease will not be effective until the sixty-first (61st) day after such
notice is delivered to Holdings and (y) any such increase or decrease will apply
only to the holder of the Warrant(s) providing such notice and not to any other
holder of the Warrants, (ii) Silver Point or its Designated Affiliates shall
have received a warrantholder rights agreement, in form and substance
satisfactory to Silver Point, duly executed by Holdings and Silver Point or its
Designated Affiliates, and (iii) Silver Point or its Designated Affiliates shall
have received a registration rights agreement, in form and substance
satisfactory to Silver Point, duly executed by Holdings and Silver Point or its
Designated Affiliates.”

19. Section 5.24. The Credit Agreement is hereby amended by adding the following
new Section 5.24 to read as follows:

“5.24 Advisers. Each Credit Party will, and will cause each of its Subsidiaries
to, discuss its and their affairs, finances and accounts with its and their
independent advisers, including, without limitation, Kroll Zolfo Cooper and
National Fire Adjustment Co., Inc., as often as may reasonably be requested and
by this provision the Credit Parties authorize such advisers, including, without
limitation, Kroll Zolfo Cooper and National Fire Adjustment Co., Inc., to
discuss directly with Agents and Lenders and such representatives the affairs,
finances and accounts of Holdings and its Subsidiaries. Each Credit Party will,
and will cause each of its Subsidiaries to, discuss its and their affairs,
finances and accounts with Collateral Agent’s insurance adviser and to permit
such insurance adviser to have unfettered access to Holdings’ and its
Subsidiaries’ business and its advisers. So long as no Event of Default has
occurred and is continuing, the Credit Parties shall only be responsible to pay
for up to $25,000 of the costs and expenses of Collateral Agent’s insurance
adviser. Holdings shall continue to retain Kroll Zolfo Cooper as an adviser or
another adviser acceptable to Administrative Agent until (i) Availability
(without giving effect to the Borrowing Base Overadvance Amount) for the
immediately prior 30 consecutive days is greater than $5,000,000 or (ii) such
time as Holdings receives the prior written consent of Administrative Agent to
discontinue such retention.”

20. Section 5.25. The Credit Agreement is hereby amended by adding the following
new Section 5.25 to read as follows:

“5.25 Landlord Collateral Access Agreement. On or before the 5th Business Day
after the Second Amendment Effective Date, Holdings shall deliver to the
Collateral Agent a fully executed Landlord Collateral Access Agreement for
Holdings’ leased

 

 

-16-

 

--------------------------------------------------------------------------------






location in Southaven, Mississippi, in form and substance reasonably
satisfactory to the Collateral Agent, which such agreement shall specifically
name, and be in favor of, the Collateral Agent.”

21. Section 5.26. The Credit Agreement is hereby amended by adding the following
new Section 5.26 to read as follows:

“5.26 CRS Due Diligence. On or before the 5th Business Day after the Second
Amendment Effective Date, CRS shall have completed its due diligence of
Holdings’ and its Subsidiaries’ business, the results of which are satisfactory
to Administrative Agent.”

22. Section 6.1(m). Section 6.1(m) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(m) Indebtedness of NRF (other than Indebtedness described in clause (c) above
and clause (o) below) in an aggregate amount at any time not to exceed
€20,000,000 (including any undrawn amounts under any credit facility).”

23. Section 6.7. Section 6.7 of the Credit Agreement is hereby amended by adding
the following paragraph at the end of Section 6.7 to read as follows:

“Notwithstanding anything to the contrary contained in this Section 6.7, the
Borrower and the Administrative Agent and the Required Lenders shall negotiate
in good faith to re-determine the financial covenant levels set forth in this
Section 6.7 for the periods during the 2008 Fiscal Year based on 85% of the
financial projections set forth in the Borrower’s 2008 business plan, adjusted
to reflect (i) the impact of the Southaven Casualty Event, and (ii) actual
results through the Second Amendment Effective Date, which business plan shall
be in form and substance satisfactory to Administrative Agent in its reasonable
business discretion, provided, that, in the event that the Borrower and the
Administrative Agent and the Required Lenders are unable to agree upon revised
financial covenant levels for the 2008 Fiscal Year and enter into an amendment
to this Agreement providing for such revised financial covenant levels, in each
case, on or before the date that is ten (10) Business Days after the Second
Amendment Effective Date, the existing financial covenant levels set forth in
this Section 6.7 shall remain in effect for the applicable periods.”

24. Section 8.1(c). Section 8.1(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Sections 5.1, 5.2,
5.3, 5.5, 5.6, 5.8, 5.9, 5.15, 5.16, 5.17, 5.18, 5.19, 5.20, 5.21, 5.22, 5.23,
5.24, 5.25 or 5.26 or Section 6; or”

25. Section 8.1. Section 8.1 of the Credit Agreement is hereby amended by (i)
deleting the period at the end of clause (q) therein and replacing it with “;
or” and (ii) adding the following new clauses (r) and (s) therein to read as
follows:

 

 

-17-

 

--------------------------------------------------------------------------------






“(r) Insurance Proceeds. Holdings’ insurance company shall dispute any of
Holdings’ insurance claims relating to the Southaven Casualty Event with respect
to the first $35,000,000 of cumulative insurance proceeds arising from such
casualty event; provided, that the disputes described on Schedule 8.1 shall be
excluded so long as such disputes (i) are supported by appropriate
documentation, which such documentation shall be delivered to Collateral Agent
for its review and approval in its discretion and (ii) do not involve insurance
proceeds in excess of $7,500,000 in the aggregate.

(s) Financial Covenants. Failure by Borrower or any other Credit Party to enter
into an amendment to this Agreement, in form and substance satisfactory to
Administrative Agent and Requisite Lenders, to re-determine the financial
covenant levels set forth in Section 6.7 on or before the date that is ten (10)
Business Days after the Second Amendment Effective Date.”

26. Section 10.5(b). Section 10.5(b) of the Credit Agreement is hereby amended
by (i) amending and restating clause (vii) therein to read as follows: “(vii)
amend, modify, terminate or waive any provision of Section 2.15(l), this Section
10.5(b) or Section 10.5(c);” and (ii) amending and restating clause (viii)
therein to read as follows: “(viii) amend the definition of “Specified Borrowing
Base”, “Requisite Lenders”, “Pro Rata Share or “Southaven Insurance Proceeds
Reserve” (as defined in the Insurance Proceeds Letter);”.

27. Schedule 8.1. A new Schedule 8.1, in the form attached hereto as Annex II,
is hereby made a part of the Credit Agreement.

28. Appendix A-3. Appendix A-3 of the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Annex III.

29. Waivers. Effective as of the Amendment Effective Date (as defined herein),
and in reliance upon the representations and warranties of the Borrower and the
Guarantors set forth in the Credit Agreement, this Amendment and the other
Credit Documents, and in accordance with Section 10.5 of the Credit Agreement,
the Agents and the Lenders hereby waive any Event of Default that has arisen
under (i) Sections 8.1(c) and 8.1(e) of the Credit Agreement as a result of the
failure of the Credit Parties to comply with Sections 5.13 (for the period prior
to the Amendment Effective Date) and 6.7 (with respect to the periods ending
November 30, 2007 and December 31, 2007) of the Credit Agreement, (ii) Sections
8.1(m), 8.1(o) or 8.1(q) of the Credit Agreement, in each case, as a direct
result of the Southaven Casualty Event, or (iii) Section 8.1(d) prior to, and
after, the date hereof as a result of any representation or warranty,
certificate or other statement made or deemed to be made by any Credit Party
under Sections 4.9, 4.15, 4.16, 4.22 or 4.33 of the Credit Agreement, in each
case, being false in any material respect as a direct result of the Southaven
Casualty Event. The waivers in this Section 29 shall be effective only in this
specific instance and for the specific purposes set forth herein and do not
allow for any other or further departure from the terms and conditions of the
Credit Agreement or any other Credit Document, which terms and conditions shall
continue in full force and effect.

30. Pledge and Security Agreement. The Credit Parties, Agents and Requisite
Lenders hereby agree to amend the Pledge and Security Agreement as follows:

 

-18-

 

--------------------------------------------------------------------------------






(a) Section 6(b). Schedule III to the Pledge and Security Agreement is hereby
supplemented in the form attached hereto as Annex IV. In addition, Agents and
Requisite Lenders hereby waive the thirty (30) days’ prior written notice to the
Collateral Agent required by Section 6(b) of the Pledge and Security Agreement
to move Equipment and Inventory to the new location set forth on Annex IV.

(b) Section 6(c). Section 6(c) of the Pledge and Security Agreement is hereby
amended by replacing the words “ordinary wear and tear excepted” contained
therein with “ordinary wear and tear and the impact of the Southaven Casualty
Event excepted”.

(c) Section 6(g)(iv). Section 6(g)(iv) of the Pledge and Security Agreement is
hereby amended and restated in its entirety to read as follows.

“(iv) other than in connection with the Warrants and the Capital Raise, not
permit the issuance of (A) any additional shares of any class of Capital Stock
of any Pledged Issuer, (B) any securities convertible voluntarily by the holder
thereof or automatically upon the occurrence or non-occurrence of any event or
condition into, or exchangeable for, any such shares of Capital Stock or (C) any
warrants, options, contracts or other commitments entitling any Person to
purchase or otherwise acquire any such shares of Capital Stock.”

(d) Section 6(h)(i). Section 6(h)(i) of the Pledge and Security Agreement is
hereby amended and restated in its entirety to read as follows.

“(i) Except to the extent expressly permitted by Section 6.8 of the Credit
Agreement, no Grantor will sell, assign (by operation of law or otherwise),
lease, sublease, license, exchange or otherwise transfer or dispose of any of
the Collateral; provided, that a Grantor may sell, transfer, exchange or
otherwise dispose of Inventory damaged as a result of the Southaven Casualty
Event.”

31. Conditions to Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) only upon satisfaction in full of the following
conditions precedent:

(a) Collateral Agent shall have received counterparts of this Amendment that
bear the signatures of each Credit Party, each Agent and the Requisite Lenders.

(b) Except as set forth in Section 29 hereof, the representations and warranties
contained herein, in Section IV of the Credit Agreement and in each other Credit
Document are true and correct in all material respects on and as of the
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects on and as of such earlier date).

(c) Administrative Agent shall have received a copy of the Second Amendment Fee
Letter, duly executed by Borrower and Administrative Agent.

 

-19-

 

--------------------------------------------------------------------------------






(d) Collateral Agent shall have received a copy of the Assignment of Business
Interruption Insurance Policy as Collateral Security with respect to Holdings’
insurance policy number CLP 3007677, duly executed by Holdings.

(e) Borrower shall have paid to Administrative Agent all amounts due and owing
to any Agent or any Lender in connection with the Credit Documents, including,
without limitation, all amounts then due and payable under the Second Amendment
Fee Letter.

(f) CRS shall have completed its initial due diligence of Holdings’ and its
Subsidiaries’ business, the results of which are satisfactory to Administrative
Agent.

(g) Administrative Agent shall have received an accounts payable roll-forward of
each Credit Party through May 30, 2008, prepared by Holdings and reviewed by
Kroll Zolfo Cooper, which shall be consistent with the Budget.

(h) Administrative Agent shall have received a fully-executed copy of the
agreement Holdings entered into with respect to the retention of an investment
bank, certified as a true and correct copy by an Authorized Officer of Holdings.

(i) No Default or Event of Default shall have occurred and be continuing on the
Amendment Effective Date or would result from this Amendment becoming effective
in accordance with its terms (other than the Events of Default expressly waived
herein).

(j) All legal matters incident to this Amendment shall be satisfactory to the
Agents and their respective counsel.

32. Representations and Warranties. Each Credit Party represents and warrants as
follows:

(a) Organization, Good Standing, Etc. Each Credit Party (i) is a corporation,
limited liability company or limited partnership, duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to execute and deliver
this Amendment, consummate the transactions contemplated hereby and perform the
Credit Agreement, as amended and modified hereby and (iii) is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary other than in such jurisdictions
where the failure to be so qualified and in good standing could not reasonably
be expected to have a Material Adverse Effect.

(b) Authorization, Etc. The execution, delivery and performance by each Credit
Party of this Amendment and the performance by each Credit Party of the Credit
Agreement, as amended and modified hereby (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene its charter or by-laws,
its limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, or any applicable law, or
any contractual restriction binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Credit Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture

 

-20-

 

--------------------------------------------------------------------------------






or nonrenewal of any material permit, license, authorization or approval
applicable to its operations or any of its properties.

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Credit Party
of this Amendment or the performance by any Credit Party of the Credit
Agreement, as amended and modified hereby.

(d) Enforceability of Credit Documents. Each of this Amendment and the Credit
Agreement, as amended and modified hereby, is a legal, valid and binding
obligation of the Credit Parties which are party hereto or thereto, enforceable
against such Credit Parties in accordance with its terms, except as
enforceability may be limited by equitable principles and by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally.

(e) Representations and Warranties; No Default. Except as set forth in Section
29 hereof, the representations and warranties contained herein, in Section IV of
the Credit Agreement and in each other Credit Document are true and correct in
all material respects on and as of the Amendment Effective Date as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier date); and no Default or Event of Default shall have
occurred and be continuing on the Amendment Effective Date or would result from
this Amendment becoming effective in accordance with its terms (other than the
Event of Defaults expressly waived herein).

33. Effect of Amendment; Continued Effectiveness of the Credit Agreement.

(a) Ratifications. Except as otherwise expressly provided herein, (i) the Credit
Agreement and the other Credit Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, except
that on and after the Amendment Effective Date (A) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended and modified by this Amendment, and (B) all references in the other
Credit Documents to the “Credit Agreement”, “thereto”, “thereof”, “thereunder”
or words of like import referring to the Credit Agreement shall mean the Credit
Agreement as amended and modified by this Amendment, (ii) to the extent that the
Credit Agreement or any other Credit Document purports to pledge to the
Collateral Agent, or to grant to the Collateral Agent a security interest in or
lien on, any collateral as security for the Obligations or the Guaranteed
Obligations, such pledge or grant of a security interest or lien is hereby
ratified and confirmed in all respects, and (iii) the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment of any right,
power or remedy of the Agents or the Lenders under the Credit Agreement or any
other Credit Document, nor constitute an amendment of any provision of the
Credit Agreement or any other Credit Document. This Amendment shall be effective
only in the specific instances and for the specific purposes set forth herein
and does not allow for any other or further departure from the terms and
conditions of the Credit Agreement or any other Credit Document, which terms and
conditions shall remain in full force and effect.

 

-21-

 

--------------------------------------------------------------------------------






(b) No Waivers. Except as expressly set forth herein, this Amendment is not a
waiver of, or consent to, any Default or Event of Default now existing or
hereafter arising under the Credit Agreement or any other Credit Document and
the Agents and the Lenders expressly reserve all of their rights and remedies
under the Credit Agreement and the other Credit Documents in respect of all such
Defaults or Events of Default not waived or consented to hereby, under
applicable law or otherwise.

(c) Amendment as Credit Document. Each Credit Party confirms and agrees that
this Amendment shall constitute a Credit Document under the Credit Agreement.
Accordingly, it shall be an Event of Default under the Credit Agreement if any
representation or warranty made or deemed made by any Credit Party under or in
connection with this Amendment shall have been incorrect in any material respect
when made or deemed made or if any Credit Party fails to perform or comply with
any covenant or agreement contained herein.

34. Release. Each Credit Party hereby acknowledges and agrees that: (a) neither
it nor any of its Affiliates has any claim or cause of action against any Agent,
the Borrowing Base Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent, the Borrowing Base Agent, and each Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to the Credit
Parties and their Affiliates under the Credit Agreement and the other Credit
Documents. Notwithstanding the foregoing, the Agents, the Borrowing Base Agent
and the Lenders wish (and the Credit Parties agree) to eliminate any possibility
that any past conditions, acts, omissions, events or circumstances would impair
or otherwise adversely affect any of the Agents’, the Borrowing Base Agent’s and
the Lenders’ rights, interests, security and/or remedies under the Credit
Agreement and the other Credit Documents. Accordingly, for and in consideration
of the agreements contained in this Amendment and other good and valuable
consideration, each Credit Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, the Borrowing Base Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise (collectively, “Claims”),
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done (collectively, “Actions”) on or prior to the
Amendment Effective Date arising out of, connected with or related in any way to
this Amendment, the Credit Agreement or any other Credit Document, or any act,
event or transaction related or attendant thereto done or omitted to be done on
or prior to the Amendment Effective Date, or the agreements of any Agent, the
Borrowing Base Agent or any Lender contained therein, or the possession, use,
operation or control of any of the assets of any Credit Party, or the making of
any Loans or other advances, or the management of such Loans or advances or the
Collateral on or prior to the Amendment Effective Date. For the avoidance of
doubt, nothing contained in this Amendment shall be deemed to release or
discharge any Released Party from any Claims arising out of, in connection with
or related in any way to Actions occurring after the date of this Amendment.

 

-22-

 

--------------------------------------------------------------------------------






35. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

(b) Headings. Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

(c) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

(d) Expenses. The Borrower will pay on demand all reasonable fees, costs and
expenses of the Agents, the Borrowing Base Agent and the Lenders in connection
with the preparation, execution and delivery of this Amendment and all documents
incidental hereto, including, without limitation, the reasonable fees,
disbursements and other charges of Schulte Roth & Zabel LLP, counsel to
Administrative Agent and Collateral Agent, and of Otterbourg, Steindler, Houston
& Rosen, P.C., counsel to Borrowing Base Agent. In addition, the Borrower will
pay all costs and expenses, including attorneys’ fees (including allocated costs
of internal counsel) and costs of settlement, incurred by any Agent, Borrowing
Base Agent and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of any Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings
(including, without limitation, the costs and expenses of any advisers retained
by Agents, the Borrowing Base Agent and Lenders; provided, that so long as no
Event of Default has occurred and is continuing the Borrower shall not be
responsible for costs and expenses of CRS in excess of $25,000).

[Remainder of this page intentionally left blank]

 

-23-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

BORROWER:

PROLIANCE INTERNATIONAL, INC.



 


By: 

/s/ Arlen F. Henock

 

 

 

Name: Arlen F. Henock
Title: Executive Vice President

 

 

 

GUARANTORS:

AFTERMARKET LLC



 


By: 

/s/ Arlen F. Henock

 

 

 

Name: Arlen F. Henock
Title: Vice President

 

 

 

AFTERMARKET DELAWARE CORPORATION



 


By: 

/s/ Arlen F. Henock

 

 

 

Name: Arlen F. Henock
Title: Vice President

 

 

 

PROLIANCE INTERNATIONAL HOLDING CORPORATION



 


By: 

/s/ Arlen F. Henock

 

 

 

Name: Arlen F. Henock
Title: President

 

 

 

 

--------------------------------------------------------------------------------






 

 

 

AGENTS AND LEAD ARRANGER:

SILVER POINT FINANCE, LLC, as Administrative Agent, Lead Arranger and Collateral
Agent



 


By: 

/s/ Richard Petrilli

 

 

 

Name: Richard Petrilli
Title: Authorized Signatory

 

 

 

LENDERS:

SPF CDO I, LTD., as a Lender



 

 

By: 

/s/ Richard Petrilli

 

 

 

Name: Richard Petrilli
Title: Authorized Signatory

 

 

 

FIELD POINT III, LTD. as a Lender



 


By: 

/s/ Richard Petrilli

 

 

 

Name: Richard Petrilli
Title: Authorized Signatory

 

 

 

FIELD POINT IV, LTD. as a Lender



 


By: 

/s/ Richard Petrilli

 

 

 

Name: Richard Petrilli
Title: Authorized Signatory

 

 

 

 

 

 

 

--------------------------------------------------------------------------------






 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND), as Borrowing Base Agent and
a Lender



 


By: 

/s/ John Husson

 

 

 

Name: John Husson
Title: Managing Director

 

 

 

--------------------------------------------------------------------------------